•J^dJjbd    i    U                 Id IS

   khiL hcjoshc.
C-Oufer oJl. Gai rfilhL^iIL QJi/l£ajL
I'd <asr^3M da^iltl                                  RECEIVED IN
                                                    eOURTOFCRMWai APPEALS
                                                         AUG 04
    hiL^'tA      IbaxS                                            L.




       nm\                                                    fa.Gf@ri^




    HE! W: Of-{^'99711
          ^D-G9U'fS

    ^\XbUlA CJjUaIC
                     dauM          'tia                           Cmjjt
                               f
      '^ol ^             XY-h^MSwid <dL UmI Com ki
        C^Xm CjJL dMci Cl- M-O/Ad-ajtL (IcLM. hjt
     "ioAMJuS,         (J /n        MWM    I aynd         jie/isoJ
      l/JKaM         UJ-IM. aOtk/a -^D IaIl -ihl
                     dhoAu^lA ki^ MiiJd dheuA iisSic5hiJq,jyLi
                 (A SqaAjl it \\{kilJL                 i/r        dUAy

                'iVfAt
                                                          1
                                              hisziBi
                                              EsAjHh tM)/f
                                             -it)
TDC#_J^^^L__ I
ESTELLE UNIT           |
t2C>'3 FIM 3478        i
Hi->;-JTSViLLE, TX 77320




                           [}.&UaJl op CAifY[iU/lJ         ''s ofT''^
                                         !1501             shifdAJ
                                       ^^UShyli ~fsLica^
                                              inn